Title: To Thomas Jefferson from De Valady, 26 September 1789
From: Valady, Marquis de
To: Jefferson, Thomas



Sir
Paris Sepr. 26. 1789.

I presume so much of your experienced kindness to me as to hope your Excellency will excuse the Liberty I take to beg you will carry and have remitted the enclosed to Mr. de Crevecoeur. It is written concerning the Trunks filled with Books and things which I dispatched to America in 8ber. 1788 under that Gentleman’s direction, on board the Ship Sally Capt. Kennedy of Baltimore who bound himself to have them conveyed to N. York. This is a business of great moment to me because I have been at great trouble and expence to collect the Books.
I hope, Sir, that your love of learning and Philosophy will bring you to sympathize with the Sollicitude of a Young Man: and to excuse the irregularity of his address.
I have the Honor to be with great respect Sir, Your Excellency’s most obedient Humble Servant

De Valady

